        Case 1:15-md-02657-FDS Document 1776 Filed 12/18/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



                                                          MDL NO. 1:15-md-2657-FDS
                                                          This document relates to:
 IN RE: ZOFRAN® (ONDANSETRON)
                                                          All Actions
 PRODUCTS LIABILITY LITIGATION




                             GSK’S RESPONSE TO
             PLAINTIFFS’ MOTION TO CLARIFY COURT’S FDA LETTER

       The Court’s December 13, 2019, letter to FDA was appropriate and accurate. Plaintiffs

specifically requested a delay of the trial date “in light of GSK’s Citizen Petition.” Pls.’ Nov. 13,

2019, Mem. at 4 (ECF No. 1745). The Court need not amend its correspondence to FDA to convey

Plaintiffs’ litigation position, particularly as the Court has already told FDA it expresses no view

as to the merits of the Citizen Petition or to the effect on the litigation of any agency action on the

Citizen Petition. Any disagreement regarding the impact of FDA’s forthcoming decision can be

resolved by the Court in due course. Plaintiffs’ Motion should be denied.
      Case 1:15-md-02657-FDS Document 1776 Filed 12/18/19 Page 2 of 3



Dated: December 18, 2019

                                 Respectfully submitted,

                                  /s/ Jennifer Stonecipher Hill
                                 Madeleine M. McDonough
                                 Jennifer M. Stevenson
                                 Jennifer Stonecipher Hill
                                 SHOOK, HARDY & BACON L.L.P.
                                 2555 Grand Blvd.
                                 Kansas City, MO 64108
                                 Telephone: (816) 474-6550
                                 Facsimile: (816) 421-5547
                                 mmcdonough@shb.com
                                 jstevenson@shb.com
                                 jshill@shb.com
                                 Admitted pro hac vice

                                 Attorneys for Defendant GlaxoSmithKline LLC




                                     2
        Case 1:15-md-02657-FDS Document 1776 Filed 12/18/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
